          Case 1:09-cr-01082-RMB Document 322 Filed 07/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
UNITED STATES OF AMERICA,

                                                                             ORDER

                 -against-                                           09 CR. 1082 (RMB)

CAMERON DOUGLAS,

                                    Defendant.
------------------------------------------------------------X


        The Court is in receipt of emails, dated June 29, 2020 and July 8, 2020, regarding Mr.

Douglas’ vacation travel plans for July 2020 (copies attached). It is preferable that counsel make

any request to the Court in writing and file such written request on the public docket, rather than

use email.

        The Court previously authorized Mr. Douglas’ one month trip to Spain, commencing

June 30, 2020. See Order dated June 29, 2020. [#321] It does not appear to the Court that any

additional orders are necessary with respect to the proposed vacation.



Dated: New York, New York
       July 8, 2020


                                            _______________________________________
                                                  RICHARD M. BERMAN, U.S.D.J.




                                                      -1-
               Case 1:09-cr-01082-RMB Document 322 Filed 07/08/20 Page 2 of 3

Activity in Case 1 09-cr-01082-RMB USA v. Sott et al Order on Letter
Andrea Zellan <AZellan@braflaw.com>
Mon 6/29/2020 10 52 AM
To: Christine Murray <Christine_Murray@nysd.uscourts.gov>; Chelsea Tabolt <Chelsea_Tabolt@nysd.uscourts.gov>
Cc: Randy Orlow <Randy_Orlow@cacp.uscourts.gov>; Noah Joseph <Noah_Joseph@nysp.uscourts.gov>
Ms. Murray and Ms. Talbot,
On behalf of Mr. Douglas we would like to express great appreciation for the Court’s modiﬁcations to the
terms of Mr. Douglas’s supervised release.

I already have a question regarding Judge Berman’s Order. As Judge Berman predicted during our
tele-conference on June 25, 2020, Mr. Douglas and his family have learned that they cannot go to Spain
due to COVID-19. Instead, with the Court’s permission, Mr. Douglas would travel to Bermuda with his
partner, Vivian Thibes, his daughter Lua, his father, step-mother and brother, and I believe his uncle.
 They will be departing today with the Court’s permission and the detailed ﬂight itinerary was sent to
Ofﬁcer Orlow.

Its my understanding They are traveling via Atlantic Aviation at 9am Paciﬁc Time.

Should I submit an email correspondence directly to Judge Berman regarding this change of travel
circumstances?

Best Regards,

ANDREA ZELLAN, ESQ.
Brafman & Associates, P.C.
767 Third Avenue, 26th Floor
New York, NY 10017
212-750-7800
917-658-0394
azellan@braﬂaw.com



This message is a PRIVATE communication. This message and all attachments are a private communication sent by a law firm
and may be confidential or protected by attorney-client privilege or work product protection. If you are not the intended recipient,
you are hereby notified that any disclosure, copying, distribution or use of the information contained in or attached to this
message is strictly prohibited. Please notify the sender of the delivery error by replying to this message, and then delete it from
your system. Thank you.
               Case 1:09-cr-01082-RMB Document 322 Filed 07/08/20 Page 3 of 3

FW: Activity in Case 1 09-cr-01082-RMB USA v. Sott et al Order on Letter
Christine Murray <Christine_Murray@nysd.uscourts.gov>
Wed 7/8/2020 2 46 PM
To: Chelsea Tabolt <Chelsea_Tabolt@nysd.uscourts.gov>

From: Andrea Zellan <AZellan@braﬂaw.com>
Sent: Wednesday, July 8, 2020 11:14 AM
To: Christine Murray <Christine_Murray@nysd.uscourts.gov>
Cc: Randy Orlow <Randy_Orlow@cacp.uscourts.gov>; Noah Joseph
<Noah_Joseph@nysp.uscourts.gov>; Jessica.Greenwood@usdoj.gov
Subject: RE: Activity in Case 1:09-cr-01082-RMB USA v. Sott et al Order on Letter

Good morning Ms. Murray.

I am following up, again, regarding Mr. Douglas’s travel request, travel plans, and Judge Berman’s June
29, 2020 Order. I have copied the government, Ofﬁcer Orlow and Ofﬁcer Joseph on this email.

Mr. Douglas and his family are currently in Bermuda and following all of Bermuda’s COVID -19
procedures. They are required to have four negative COVID-19 test results over 14 days before they
can move about Bermuda freely.

Mr. Douglas and his family are hoping that they may yet have a chance to go to Majorca, Spain. If
Spain will admit them from Bermuda, and if the Court permits, Mr. Douglas together with Ms. Thibes,
their daughter, his father, step-mother and sibling would travel by private jet from Bermuda to Spain on
July 15 or July 16 and would reside in the family residence on Majorca. On July 30, 2020 the entire
family would return to New York City via private jet. Mr. Douglas, Ms. Thibes and their daughter will then
travel via commercial airline from New York City home to Los Angeles.

Mr. Douglas is aware that the COVID 19 pandemic in the United States and worldwide is an evolving
situation and these potential plans may fall through for that reason. However, he wants to present the
possibility to the Court now, to ﬁnd out if the Court will grant him permission to make these additional
changes to his travel plans if it turns out that the family can make the trip to Spain and be admitted to
Spain.

If Judge Berman approves this additional modiﬁcation, Mr. Douglas will provide a speciﬁc itinerary with
ﬂight details to Ofﬁcers Orlow and Joseph and to the Court as directed.

We greatly appreciate the Court’s consideration and patience.

Regards,

ANDREA ZELLAN, ESQ.
Brafman & Associates, P.C.
767 Third Avenue, 26th Floor
New York, NY 10017
212-750-7800
917-658-0394
azellan@braﬂaw.com



This message is a PRIVATE communication. This message and all attachments are a private communication sent by a law ﬁrm
and may be conﬁdential or protected by attorney-client privilege or work product protection. If you are not the intended recipient,
you are hereby notiﬁed that any disclosure, copying, distribution or use of the information contained in or attached to this
message is strictly prohibited. Please notify the sender of the delivery error by replying to this message, and then delete it from
your system. Thank you.
